Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed 6/27/2022 has been entered.  Claims 2, 4-12, 14, 15, 21 and 24 were amended.  Claims 1, 17, 19 and 20 were cancelled.  New claim 25 was added.  Claims 2-12, 14-16, 18 and 21-25 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 6/27/2022 has been entered.



Claim Objections
Claims 2-14 and 21 to 24 are objected to because of the following informalities:  “the composition of claim 15” should be changed to “the method of claim 15”.  
Claim 15 is objected to because “polsorbate” should be spelled “polysorbate”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-12, 14-16, 18 and 21-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over O’Brien (US 2009/0105195; published April 23, 2009) in view of Dudjak (US 2005/0087216; published April 28, 2005).
Applicant’s Invention
Applicant claims a method of inhibiting growth of an organism by applying a composition consisting essentially of a quaternary ammonium compound comprising an alkyl chain, a linear monocarboxylic fatty acid, a solvent, and optional plant essential oil and an optional hydrophilic non-ionic surfactant, wherein the pH is 6.5 to 9.5 by applying the composition with mixing with a flowing solvent supply.
Applicant claims a method of inhibiting growth of an organism by applying a composition.
Applicant also claims a method of preparing a diluted composition comprising adding a solvent to the composition.

Determination of the scope and the content of the prior art

(MPEP 2141.01)

O’Brien discloses a formulation comprising 1% capric acid and 0.16% alkyl dimethyl benzyl ammonium chloride, 0.010% lemongrass, and water as a solvent [0074].  The pH is adjusted to 7.2 is a solution comprising polysorbate 20 (HLB surfactant) [0078].  Formulations also include 0.001-1% essential oil including lemongrass oil [0057].  O’Brien discloses antiseptic properties of the composition were tested against microorganisms [0076].  O’Brien discloses diluting the formulations [0077]. 

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
O’Brien teaches testing the compositions on microorganism but does not specify a method of inhibiting the growth of the organism, preferably moss, algae or mold and applying by mixing with a flowing solvent supply.  With respect to claims 2-4, O’Brien does not specify a quaternary ammonium compound comprising C8-20 alkyl chain, namely ADBAC.  With respect to claim 16, O’Brien does not specify treating hard man-made surfaces.  With respect to claim 18 O’Brien does not specify treating algae, lichen, mold, mildew or moss.  It is for this reason that Dudjak is joined.
Dudjak teach a method of cleaning exterior surfaces, such as roofs, stucco, or walls to remove mildew, moss, algae and lichen [0032]. The method includes alkyl dimethyl benzyl ammonium chloride (ADBAC) with water and surfactants [0033-39].  The rapid result method uses a flowing solvent supply where the concentrated mixture is mixed with a garden hose and a spray nozzle system [0048].
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	Both O’Brien and Dudjak relate to the used of quaternary ammonium compositions.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of O’Brien and Dudjak to include treating hard roof, walls and stucco with the formulation by using a flowing solvent supply system with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings of O’Brien and Dudjak because Dudjak teach that quaternary ammonium formulations can be rapidly applied to surfaces to inhibit mildew, moss and algae faster with the help of a flowing garden hose and spray nozzle system.

Claim 25 is rejected under 35 U.S.C. 103(a) as being unpatentable over Liu (US 5,244,589; patented September 14, 1993).
Applicant’s Invention
Applicant claims composition having pH of 7.5 to 8 comprising a quaternary ammonium compound that comprises an alkyl chain, pelargonic acid, a solvent and polysorbate.

Determination of the scope and the content of the prior art

(MPEP 2141.01)

Liu et al. disclose stable antimicrobial lubricating compositions comprising 5-40% C6-24 fatty acid, 10-40% quaternary ammonium salt and alkaline source in amount to increase pH to 8 (abstract).  Acids include C9 pelargonic (nonanoic) acid (column 4, lines 1-15).  The preferred quaternary ammonium salt is alkyl dimethyl benzyl ammonium chloride (ADBAC) (column 5, line 58 through column 6, line 19).  Formulations also include a nonionic surfactant to enhance the lubricity of the formulation (column 7 lines 20-58).  A preferred lubricant solution was made with water as a solvent and polysorbate 80 (a polyoxyethylene fatty acid ester) was further added and diluted to test the growth of various bacteria including E.coli and staphylococcus aureus on agar plates (Example 1).

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Liu et al. teach selecting pelargonic acid as the fatty acid and further adding polysorbate to form antimicrobial compositions. 
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	Therefore, it would have been prima facie obvious to one of ordinary skill to use the teachings of Liu et al. and formulate an antimicrobial composition comprising 5-40% pelargonic acid, 10-40% ADBAC, water and polysorbate with a pH of 8 with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to form the composition because Liu et al. teach pelargonic is a C9 fatty acid that may be used in the formulation and adding polysorbate to test antimicrobial activity of the formulations.


Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose telephone number is (571)270-3285.  The examiner can normally be reached on Monday-Friday 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIELLE D. SULLIVAN
Examiner
Art Unit 1617


/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617